I fully agree with the conclusion reached by the majority upon the issues of fact in this case, and concur in the legal conclusion that the control and use of the street-end area abutting Railroad avenue within the pierhead lines are vested in the port of Seattle, but I differ from the view of the majority as to the extent and nature of the port's control.
Chapter 168, Laws of 1913, p. 582, provides that no structure shall be allowed in the strip of waterway between the boundary and the nearest pierhead line, except by the consent of the state land commissioner, and upon plans approved and terms and conditions fixed by him. It is then provided that, in any case where the waterway shall be within the territorial limits of a port district, the duties assigned to the state land commissioner are to be exercised by the port commission. The act closes with this provision:
"Nothing herein contained shall confer upon, create or recognize in any abutting owner any right or privilege in or to any strip of waterway abutting any street and between prolongations of the lines of such street, but the control of and the right to use such strip is *Page 135 
hereby reserved to the State of Washington, except that in cases situate in a port district such control and use shall vest in such port district." (Rem. Rev. Stat., § 8017.)
As I read it, this final provision evidences a purpose to classify this area apart from the rest of the marginal strip fronting on private property. The state reserves to itself the control and use of street-end areas outside port districts and vests in the port district the control and use of the street ends within their boundaries. No power is given the commissioner of public lands to grant permits for private use within the street-end areas outside port districts. I think it equally clear that no greater authority was given to the port with respect to street-end areas within the district; that the use and control vested in the port was a trust for its own purposes in the performance of its public duties. Being so, its use is subject to the limitations contained in § 5 of the act of 1890 (Laws of 1889-90, p. 731). The limitations of this section, while modified by the 1913 act as to the portion of the marginal area outside of the prolongation of street lines, are still controlling as to the street-end area.
This conclusion, reached from a consideration of the act of 1913, finds support in the general policy of our legislation since the admission of the state into the Union. Throughout, there is evidenced a purpose to preserve to the cities access through their streets to the navigable waters of the state, whether natural harbors or artificial ways like the one here involved. This waterway, for its full width, was reserved and dedicated to public use, and being so dedicated, no private structure could be erected therein without the consent of the state. The state gave its consent to the erection of private structures, under certain conditions, in a part of the waterway, but did not give the right in the *Page 136 
part abutting street ends. We are not justified in assuming that the law authorized the erection of private structures in the street-end areas, in the absence of clear and certain language to that effect. Such a right cannot rest in implication, and any uncertainty in the law must be resolved against the claim of private right and in favor of the public use.
I think the judgment of the trial court should be affirmed.